Citation Nr: 0122571	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  98-17 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury to left foot.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.G. Masterson, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1953 until 
August 1956.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from the August 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran has not shown to have residuals of any cold 
injury of the left foot that he may have sustained during 
service.  


CONCLUSION OF LAW

Residuals of a cold injury to the foot was not incurred in or 
aggravated during active service. 38 U.S.C.A. §§  1110, 1154, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304 (2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by current law.  See 38 U.S.C. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R § 3.159).  
In this regard, the Board notes that the veteran's service 
medical records were obtained and that the veteran was 
afforded a VA examination, with medical opinions regarding 
the etiology of the veteran's foot symptomatology.  A review 
of the record confirms that all available records in relation 
to the veteran's claim of entitlement to service connection 
for residuals of a cold injury to the foot have been obtained 
and associated with the claims file.  The Board is unaware of 
any further evidence that can be obtained to assist the 
veteran.  Under these circumstances, the Board concludes that 
the VA has met its statutory duty to assist.  Therefore, a 
decision on the merits of the veteran's claim is appropriate.

The veteran claims entitlement to service connection for 
residuals of a cold injury to the left foot.  The veteran 
cannot recall the exact nature or circumstances of the 
exposure to the cold weather, but he believes that his foot 
was injured during the winter of 1954-55.  In his December 
1997 application, the veteran indicated that he received 
treatment for a cold injury to the foot while in service.

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty while in the active military, naval, or air service.  
See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2000).  Further, if a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  When a veteran seeks 
service connection for a disability, due consideration shall 
be given to the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by service 
records, the official history of each organization in which 
the veteran served, the veteran's military records, and all 
other pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303 (a).  

In the present case, service medical records contain no 
evidence of complaints, treatments, or diagnoses of a cold 
injury to the left foot.  A report of a medical examination 
performed in August 1956 in connection with the veteran's 
release from service shows that the feet were normal on 
clinical evaluation.

Treatment records from September 1997 show that Vicente 
Carlos Palmeri, M.D., saw the veteran for left foot pain.  
Diagnoses included a mild hallux valgus metatarsus varus 
deformity of the great left toe and a small plantar calcaneal 
spur.

The veteran submitted a December 1997 statement from his 
friend.  The veteran's friend indicated that he has known the 
veteran for over sixty years.  He indicated that he noticed 
that the veteran had no foot problems prior to his entry into 
active duty.  He further noted that he learned from 
conversations with the veteran that the veteran suffered from 
frostbite on his left foot while in Korea.  He also indicated 
that the veteran suffers from extreme discomfort from his 
left foot.

The veteran submitted a statement from Dr. Palmeri.  Dr. 
Palmeri's January 1998 statement concluded that the veteran's 
injury in the toe and calcaneus could be related to frostbite 
or extreme cold that he encountered in the past.

The veteran was afforded VA examinations in June 1998.  A 
general medical examination found no edema or ulcerations in 
the lower extremities.  The examiner found evidence of 
incompetent deep circulation with bilateral varicose veins.  
A neurological examination indicated that the veteran had 
normal gait, stance, and coordination.  Deep tendon reflexes 
were 2+ bilaterally in the upper and lower extremities.  
There was no sensory neuropathy to pain, touch, temperature, 
vibration, or position.  Neurological tests on the peripheral 
nerves indicated strength of 5+ in the lower extremities 
bilaterally.  No pertinent diagnosis was given, but the 
examiner did identify varicose veins.  The veteran was also 
afforded a skin examination which showed no evidence of skin 
diseases.  

An arteries and veins examination was also performed.  The 
veteran complained of varicose veins, but did not report any 
pain in his lower extremities.  The veteran also reported no 
complaints of claudication, or fatigue or aching with 
prolonged standing or walking.  Clinical findings indicated 
diffuse varicose veins bilaterally involving both 
extremities.  The examiner found that the varicose veins 
extend up to the veteran's hips, and are of a larger diameter 
on the left side.  The examiner found no ulcers, edema, 
stasis pigmentation, or eczema, and a diagnosis was made of 
bilateral varicose veins.

The veteran was afforded a cold injury protocol examination.  
The veteran complained of numbness, redness, and sore feet.  
The veteran also complained of numbness in his left great 
toe.  The veteran stated that he had pain of his left great 
toe upon walking and standing for long periods of time, 
especially in the cold.  The veteran also complained of pain 
over his left foot.  

Physical examination found normal hair pattern over the 
dorsum of the bilateral feet, as well as the dorsum of the 
toes bilaterally.  The examiner noted that the veteran had 
normal reflexes.  The examiner noted no sensory neuropathy.  
The examiner also found no pain or numbness, and objective 
findings were negative for pinprick and touch.  The examiner 
found 2+ dorsal pedis pulses bilaterally.  There was no 
evidence of vascular insufficiency.  The examiner found the 
capillary refill to be excellent.  The veteran found no 
atrophic or shiny skin or hair loss.  Radiology reports 
disclosed mild narrowing changes in the interphalangeal 
joints.  The examiner opined that that he did not think 
"that the isolated left great toe pain is related to the 
exposure to the cold.  There is no evidence to indicate cold 
injury."

The RO requested that a VA medical consultant review the 
veteran's file in August 1998.  The examiner reviewed the 
entire claims file, and concluded that the veteran's foot 
problems were not related to his exposure to the excessive 
cold.

Based upon this evidence, the Board finds that a 
preponderance of the evidence is against service connection 
for veteran's claim of a cold injury to his foot.  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Gilbert v. Derwinski, 1 Vet.App. 49, 
54 (1990).

In the present case, the record fails to establish that the 
veteran suffers from a current disability which is a residual 
of any left foot cold injury he may have sustained during 
service.  At the outset, there is no documentation of 
treatment during service as related by the veteran.  Even 
assuming that the veteran currently suffers from a left foot 
injury, the evidence of record is devoid of an in-service 
incurrence or aggravation of a foot injury.  More 
significantly, there is no persuasive medical evidence that 
the veteran's left foot symptomatology to his period of 
service.  Dr. Palmeri did not supply a definitive conclusion 
as to the origin of the veteran's symptomatology.  Dr. 
Palmeri stated that the veteran's injury in the toe and 
calcaneus "could" have been related to frostbite injury or 
a cold exposure injury that may have occurred in the past.  
However, the VA examiner, as well as the VA medical 
consultant, determined that the veteran's left foot pain was 
not related to exposure to the cold.  

The Board finds that the opinions of the VA examiners carry 
greater weight in this case.  In this regard, the VA 
examiners reviewed the complete claims file and provided a 
more definitive opinion as to the relationship of the 
veteran's left foot pain and service.  Therefore, these 
opinions merit greater probative value than the opinion of 
Dr. Palmeri.  As such, the Board finds that the record lacks 
competent medical evidence relating the veteran's claimed 
disability to his period of service.

In addition, the Board cannot rely solely on the veteran's 
own statements and the statements of the veteran's friend 
because evidence of a medical nexus cannot be established by 
lay testimony.  See Brewer v. West, 11 Vet. App. 228 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
although the veteran's stated that his claim was valid given 
the harshness of the winters he endured in Korea, the 
veteran's statements are not enough to establish a medical 
nexus.  Accordingly, the statement from the veteran's friend, 
which noted the veteran suffered from foot problems after his 
discharge from service, is not enough to establish evidence 
of a medical nexus.

Based on this evidence the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for cold injury to the left foot.  
Accordingly, the benefit sought on appeal must be denied.


ORDER

Service connection for residuals of a cold injury to the left 
foot is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

